DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to communications received on October 06, 2020. Claims 62-82 are pending and addressed below.

Specification
For the record, Examiner acknowledges that the Specification submitted on January 05, 2021 has been accepted.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 312, 313, 330 in Fig. B; 406, 422, 432 in Fig. 4; 510, 515 in Fig. 5; and 805 in Fig. 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 62-64, 66, 67 and 69-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,855,469. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 62-34, 66, 67 and 69-82 are taught by claims 1-19 of U.S. Patent No. 10,855,469.
Claims 65 and 68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,855,469 in view of Rathod et al. (U.S. Pub. No. 2015/0215297 cited in the IDS filed on 1/8/2021 and hereinafter referred to as Rathod). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 65 and 68 are taught by claims 1-19 of U.S. Patent No. 10,855,469 except for the receiving of the device identifier as claimed. However, Rathod discloses receiving the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 62, 63, 66 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Rathod et al. (U.S. Pub. No. 2015/0215297 cited in the IDS filed on 1/8/2021 and hereinafter referred to as Rathod) in view of Cohen (U.S. Pub. No. 2012/0204225).
As to claim 62, Rathod discloses a method for enrolling a network-enabled security device with an enrollment server, the method comprising: 
receiving, at the enrollment server, a request for an activation code to enroll the security device with the enrollment server from a computing device (paragraphs [0031], [0048]-[0049] and Fig. 4, Rathod teaches a provisioning server receiving a request for an activation code from an administrator device for use with a candidate device. The candidate device may be a camera, which is considered to be a security device); 
(paragraphs [0048]-[0049] and Fig. 4, Rathod teaches the provisioning server sends the activation code to the administrator device); 
receiving, at the enrollment server, the activation code from the security device (paragraphs [0048]-[0049] and Fig. 4, Rathod teaches the candidate device sends the activation code to the provisioning server);
verifying, at the enrollment server, that the activation code received from the security device corresponds to the activation code transmitted to the computing device (paragraphs [0037], [0048]-[0049], [0058] and Fig. 4, Rathod teaches validating the activation code.). Rathod does not specifically disclose enrolling the security device with the enrollment server by creating a consultable indication that the security device has been authenticated when the activation code received from the security device corresponds to the activation code transmitted to the computing device as claimed. However, Cohen does disclose
enrolling the security device with the enrollment server by creating a consultable indication that the security device has been authenticated when the activation code received from the security device corresponds to the activation code transmitted to the computing device (paragraphs [0088] and [0119], Cohen teaches storing an indication in a server that indicates a validation.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rathod 
As to claim 63, the combination of teachings between Rathod and Cohen disclose the method of claim 62, wherein a data transmission from the security device is authenticated by consulting the consultable indication to confirm that the security device has been authenticated (paragraphs [0088] and [0119], Cohen teaches storing an indication in a server that indicates a validation. The indication is used to prove a validation has occurred.).
Examiner supplies the same rationale for the combination of the references as in claim 62 above.
As to claim 66, the combination of teachings between Rathod and Cohen disclose the method of claim 62, further comprising 
receiving an authentication request for the security device from a second server (paragraphs [0088] and [0119], Cohen teaches a server requests authentication information from a validation server); 
consulting the consultable indication to confirm that the security device has been authenticated (paragraphs [0088] and [0119], Cohen teaches checking the stored validation indication); and 
transmitting a response to the second server that the security device has been authenticated (paragraphs [0088] and [0119], Cohen teaches the server receives a validation response.).

As to claim 68, the combination of teachings between Rathod and Cohen disclose the method of claim 62, further comprising: 
receiving, at the enrollment server, a unique device identifier of the security device from the security device (paragraphs [0040] and [0046], Rathod teaches the candidate device sends a unique device ID to the provisioning service); 
receiving, at the enrollment server, the unique device identifier of the security device from the computing device (paragraphs [0040] and [0044], Rathod teaches the administrator device sends a unique device ID to the provisioning service); 
verifying, at the enrollment server, that the unique identifier received from the security device corresponds to the unique device identifier received from the computing device (paragraphs [0040] and [0046], Rathod teaches the provisioning service determines if the ID is valid); and 
wherein enrolling the security device at the enrollment server comprises enrolling the security device at the enrollment server when: (i) the activation code received from the security device corresponds to the activation code transmitted to the computing device (paragraphs [0037], [0040], [0048]-[0049], [0058] and Fig. 4, Rathod teaches validating the activation code); and (ii) the unique device identifier received from the security device corresponds to the unique device identifier received from the computing device (paragraphs [0037], [0040] [0046], [0048]-[0049], [0058] and Fig. 4, Rathod teaches the provisioning service determines if the ID is valid.).

Claims 64-65 are rejected under 35 U.S.C. 103 as being unpatentable over Rathod and Cohen as applied to claim 62 above, and further in view of Damm-Goossens (U.S. Patent No. 8,719,952).
As to claim 64, the combination of teachings between Rathod and Cohen disclose the method of claim 62. The combination of teachings between Rathod and Cohen does not specifically disclose further comprising: receiving, at the enrollment server, a public key of the security device as claimed. However, Damm-Goossens does disclose
further comprising: receiving, at the enrollment server, a public key of the security device (col. 3 lines 1-21, Damm-Goossens teaches a mobile device transmits a public key for storage on an authentication server.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Rathod with the teachings of Damm-Goossens for receiving, at the enrollment server, a public key of the security device because this would improve security.
As to claim 65, the combination of teachings between Rathod, Cohen and Damm-Goossens disclose the method of claim 64, further comprising 
receiving, at the enrollment server, a unique device identifier of the security device from at least one of the security device and the computing device (paragraphs [0040] and [0044], Rathod teaches the administrator device sends a unique ID of the candidate device to the provisioning service); and 
storing the unique device identifier of the security device in association with the consultable indication (paragraphs [0040] and [0044], Rathod teaches the provisioning service maintains a database including the candidate device unique ID. paragraphs [0088] and [0119], Cohen teaches storing an indication in a server that indicates a validation); and
wherein the consultable indication comprises the public key (col. 3 lines 1-21, Damm-Goossens teaches a mobile device transmits a public key for storage on an authentication server.).
Examiner supplies the same rationale for the combination of the references as in claim 64 above.
	
Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Rathod and Cohen as applied to claim 66 above, and further in view of Allen et al. (U.S. Patent No. 6,915,429 and hereinafter referred to as Allen).
As to claim 67, the combination of teachings between Rathod and Cohen disclose the method of claim 66. The combination of teachings between Rathod and Cohen does not specifically disclose wherein the response comprises a public key of the security device as claimed. However, Allen does disclose
wherein the response comprises a public key of the security device (col. 12 lines 16-37, Allen teaches an authentication server responds to a request with a public key.).
.

Allowable Subject Matter
Claims 72-82 would be allowable if rewritten or amended to overcome the rejection(s) under non-statutory double patenting set forth in this Office action.
Claims 69-71 would be allowable if rewritten to overcome the rejection(s) under non-statutory double patenting set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 69 recites, inter alia, “transmitting, by the enrollment server, connection parameters for establishing security data transmission with a security server to the security device”. While the prior art does disclose establishing security connection parameters, the prior art does not specifically disclose the combination of limitations as claimed. Therefore, claim 69 is considered to disclose allowable subject matter. Claims 70-71 are considered to contain allowable subject matter based on their dependency to claim 69.

Claim 72 recites, inter alia, “receiving, at the security device, connection parameters for establishing security data transmission with the security server from the enrollment server; and establishing network communication between the security device and the security server for the security device to transmit security data to the security 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Garnier De Falletans (U.S. Pub. No. 2008/0307500) – cited for teaching storing an indication of authentication success – paragraph [0018]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THADDEUS J PLECHA/Examiner, Art Unit 2438